Citation Nr: 1725867	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, service connection for hypertension was granted and an initial noncompensable rating was assigned, effective June 30, 2005.  The Veteran timely disagreed with the initial rating for hypertension.

In an October 2014 rating decision, the RO continued to deny the claim for an initial compensable rating for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is warranted prior to deciding the claim on appeal.

The AOJ last adjudicated the claim in a July 2015 supplemental statement of the case (SSOC).  The case was certified to the Board in October 2015.  Then, in November 2015, the AOJ associated relevant treatment records from Temple VA Medical Center (VAMC), dated through November 2015, with the claims file.

Pursuant to 38 U.S.C.A. § 7105(e) (West 2014), additional evidence submitted to the Board by a claimant or his representative after a substantive appeal is filed need not be considered in the first instance by the AOJ and is subject to initial review by the Board.  However, this provision refers only to evidence submitted by the Veteran or his representative to the Board; the VA treatment records were not submitted.  Moreover, a review of the VA treatment records received post certification reflects that they contain home blood pressure readings.  On August 21, 2015 home blood pressure was recorded as 249/302 at breakfast and 180/237 at dinner.  Additional August 2015 home blood pressure was recorded as 178/249, 167/232, 178/255, 176/217, 138/224, 174/238, 186/186, 127/158, 151/170, 143/178, 96/163, 121/128, 99/136, and 86/109.  September 2015 home blood pressure was recorded as 112/134, 85/98, 80/78, 108/132, and 78/131.

The Board cannot render its own independent medical judgments.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  However, the Board notes that such a great disparity between systolic and diastolic blood pressure readings, with the normally lower diastolic reading being higher than the normally higher systolic reading, and by such significant amounts, raises the issue of the validity of these readings.  Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing FED. R. EVID. 201(b))).  This is particularly true given the September 2014 VA examination blood pressure readings of 136/90, 140/92, and 134/98 and October 2015 VA treatment note blood pressure readings of 160/80 and 130/87.

Consequently, a remand is warranted for the AOJ to consider the recently submitted evidence and, if deemed warranted, to seek a VA opinion to explain August 2015 to September 2015 VA home blood pressure readings, to include addressing the unusual nature of these readings and the disparity between them and the other blood pressure readings.

Accordingly, the case is REMANDED for the following action:

1. Consider all evidence, including VA treatment records, received since the most recent SSOC.

2. If deemed necessary, request an opinion as to the validity of the August 2015 to September 2015 VA home blood pressure readings, to include the unusual nature of the readins as well as the discrepancy between them and other blood pressure readings of record.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a SSOC and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




